EXHIBIT A
TO
PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT
VESTING SCHEDULE

Vesting in General: The term of this Agreement (the “Term”) shall commence on
January 1, 2008 and end on December 31, 2011. With respect to each fiscal year
of the Company ending respectively on December 31, 2008, December 31, 2009,
December 31, 2010, and December 31, 2011 (each, a “Performance Period”), a
percentage of the Restricted Shares and any Stock Dividends thereon shall vest
according to the Vesting Schedule set forth below based upon the satisfaction of
the performance targets described below (the “Performance Targets”) for such
Performance Period; provided, however, that if vesting does not occur with
respect to the Restricted Shares and any Stock Dividends thereon that are first
subject to vesting as a result of the Company’s performance with respect to a
particular Performance Target during such Performance Period, such Restricted
Shares and any Stock Dividends thereon may become vested upon the satisfaction
of such Performance Target on a cumulative basis during multiple consecutive
Performance Periods during the Term, as described below.

                              Number of Shares Performance Period End Date  
Performance Target   Subject to Vesting
December 31, 2008
  Gross Margin     —  
December 31, 2008
  Same Store Revenue Growth     —  
December 31, 2008
  Reduction of SG&A     —  
December 31, 2009
  Gross Margin     —  
December 31, 2009
  Same Store Revenue Growth     —  
December 31, 2009
  Reduction of SG&A     —  
December 31, 2010
  Gross Margin     —  
December 31, 2010
  Same Store Revenue Growth     —  
December 31, 2010
  Reduction of SG&A     —  
December 31, 2011
  Gross Margin     —  
December 31, 2011
  Same Store Revenue Growth     —  
December 31, 2011
  Reduction of SG&A     —  

For sake of clarity, each      share increment of the Restricted Shares (and any
Stock Dividends thereon) shall vest on the basis of the achievement of a single
Performance Target in a particular Performance Period (or cumulatively, in
multiple Performance Periods, as described below), without regard to the
Company’s performance with respect to the other Performance Targets during such
Performance Period.

Performance Targets: In order to achieve the vesting of the numbers of
Restricted Shares and any Stock Dividends thereon for a particular Performance
Target in a particular Performance Period as set forth in the Vesting Schedule,
the corresponding Performance Target (as described below) must be met for such
Performance Period, based upon the results from the Company’s operations as
published in the Company’s filings with the Securities Exchange Commission, and
certified by the Committee.



1.   Gross Margin: The Company must have a total gross margin of      % for such
Performance Period.



2.   Same Store Revenue Growth: The Company’s same store revenue growth
(expressed as a percentage and based on total revenue) for such Performance
Period shall be at or above the median same store revenue growth for the Peer
Organizations (as defined below) for such Performance Period.



3.   Reduction of SG&A: The Company must experience a reduction of sales,
general and administrative (“SG&A”) expenses, expressed as a percentage of gross
profit, during such Performance Period to at least the level corresponding to
such Performance Period as set forth in the schedule below:

      Calendar Year   Level of SG&A Expenses 2008   ___%
2009
       %
2010
       %
2011
       %

Peer Organizations: “Peer Organizations” for purposes of the Same Store Revenue
Growth performance target include the following five publicly traded companies
in the automotive retail sector: Asbury Automotive, AutoNation, Lithia Motors,
Sonic Automotive, and United Auto.

No company shall be added to, or removed from, such list of Peer Organizations
during the term of this Agreement; provided, however, that a company shall be
removed from such list of Peer Organizations for a Performance Period if
(a) during such period, (i) such company ceases to maintain publicly available
statements of operations prepared in accordance with United States generally
accepted accounting principles, consistently applied (“GAAP”), (ii) such company
is not the surviving entity in any merger, consolidation, or other
non-bankruptcy reorganization (or survives only as a subsidiary of an entity
other than a previously wholly owned subsidiary of such company), (iii) such
company sells, leases, or exchanges all or substantially all of its assets to
any other person or entity (other than a previously wholly owned subsidiary of
such company), or (iv) such company is dissolved and liquidated, or (b) more
than      % of such company’s revenues (determined on a consolidated basis based
on the regularly prepared and publicly available statements of operations of
such company prepared in accordance with GAAP) for any fiscal year of such
company that ends during such Performance Period are attributable to the
operation of businesses other than automotive retail sales and such company does
not provide publicly available statements of operations with respect to its
automotive retail business that are separate from the statements of operations
provided with respect to its other businesses. Any organization that is removed
from such list of Peer Organizations pursuant to the provisions of this
paragraph shall not be included in the list of Peer Organizations for any
subsequent Performance Period after the Performance Period in which it was so
removed.

Calculations of whether the Performance Targets have been achieved under this
Agreement shall be based upon the Company’s and the Peer Organizations’
respective financial results as described in their respective regularly prepared
and publicly available consolidated statements of operations prepared in
accordance with GAAP. Notwithstanding the foregoing, in the event that an
Extraordinary Event (as defined below) occurs during any Performance Period, the
Committee shall determine whether the Performance Targets have been met by the
Company with respect to such Performance Period by using financial information
of the Company and, to the extent publicly available, for the Peer
Organizations, that is adjusted to exclude the portion of the Company’s (and, as
applicable, the Peer Organizations’) financial results attributable to
dealerships located in the geographic area(s) and/or business line(s) impacted
by such Extraordinary Event, as applicable.

For purposes of this Agreement, “Extraordinary Event” shall mean:



1.   The occurrence of a natural disaster in a county or parish in which a
dealership of the Company is located, if such natural disaster results in the
declaration by the federal government that the county or parish has experienced
a major disaster or, in the case of a dealership located in the United Kingdom,
a declaration is made by the applicable governmental authority that the county
or parish in which such dealership is located experienced a disaster that
entitles persons in such county to apply for governmental disaster assistance.



2.   The discontinuation of the production of new automobiles by an automobile
manufacturer that supplies Company dealerships or the loss by the Company or
particular dealerships of the Company of franchise rights from such a
manufacturer.

Cumulative Vesting Opportunity: Notwithstanding the foregoing, if in any
Performance Period during the Term (other than the Performance Period for the
fiscal year ending December 31, 2011), the Company did not achieve any of the
Performance Target set forth above as to such Performance Period, Employee will
continue to have the opportunity to satisfy such Performance Target(s) on a
cumulative basis. A Performance Target will be determined by the Committee to
have been satisfied with respect to a particular Performance Period on a
cumulative basis if, taking into account the average rate of the Company’s
performance as to such Performance Target based on all completed Performance
Periods during the Term prior to the date of determination, the Company achieved
such Performance Target. For sake of clarity, the following are examples of
cumulative vesting:

Gross Margin: If the Company’s Gross Margin for 2008 is      % and the Company’s
Gross Margin for 2009 is      %, then the average Gross Margin for the 2008 and
2009 Performance Periods is      % [     ] and the Gross Margin Performance
Target will be determined to have been met for each of the 2008 and 2009
Performance Periods.

Same Store Revenue Growth: If the Company’s Same Store Revenue Growth for 2008
is      %, but its Peer Organizations’ median Same Store Revenue Growth for each
of 2008 and 2009 is      %, then the Same Store Revenue Growth Performance
Target will be determined to have been met by the Company for 2008 and 2009 if
the Company’s Same Store Revenue Growth for 2009 is at least      %.

Reduction of SG&A Expenses: If SG&A expenses have been reduced to      % for the
2008 Performance Period,      % for the 2009 Performance Period, and      % or
lower for the 2010 Performance Period, then the Reduction of SG&A Performance
Target will be determined to have been met for each of the 2008, 2009 and 2010
Performance Periods. This is determined by reducing the Performance Target for
the final year in the series of Performance Periods under consideration by the
amount by which the Performance Target was missed in each of the preceding years
in the series of Performance Periods under consideration. In this example, the
required level of SG&A expense for 2010 to achieve vesting for the 2008, 2009
and 2010 Performance Periods is      %, which is determined as follows:      .

